In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3351
DAVID IGASAKI,
                                                  Plaintiff-Appellant,
                                  v.

ILLINOIS DEPARTMENT        OF    FINANCIAL     AND     PROFESSIONAL
REGULATION,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division
           No. 1:15-cv-03693 — Andrea R. Wood, Judge.
                     ____________________

  ARGUED NOVEMBER 6, 2020 — DECIDED FEBRUARY 17, 2021
               ____________________

   Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
    BRENNAN, Circuit Judge. David Igasaki, a state government
attorney, alleged race, sex, age, and disability discrimination
and retaliation by his former employer, the Illinois Depart-
ment of Financial and Professional Regulation. On each claim,
the district court granted summary judgment to the Depart-
ment because Igasaki failed to provide suﬃcient evidence. We
agree and aﬃrm the district court’s judgment.
2                                                  No. 18-3351

                               I
                               A
    Igasaki, a gay, Japanese-American man, suﬀers from gout.
From January 1994 until his termination in March 2015, Iga-
saki, who was 62-years old at the time of his complaint,
worked as a staﬀ attorney in the Medical Prosecutions Unit of
the Illinois Department of Financial and Professional Regula-
tion. His responsibilities included preparing for disciplinary
proceedings, participating in settlement conferences, and liti-
gating cases at administrative hearings. As part of his employ-
ment, Igasaki received periodic performance reviews from his
superiors.
    In February 2011, Laura Forester became the Department’s
Chief of Medical Prosecutions and thus responsible for
Igasaki’s performance reviews. Forester gave Igasaki a good
performance review in 2011 and rated him as either exceeding
or meeting expectations in all categories. But in 2012, Forester
rated Igasaki poorly, describing him as requiring improve-
ment in “job knowledge,” “productivity,” “quality,” “initia-
tive,” “use of time,” “planning,” and “follow-up.” Forester
also provided speciﬁc examples of Igasaki’s deﬁcient perfor-
mance, including that he could not be located during work
hours and his work product was poor. This began three years
of Igasaki receiving poor performance reviews.
   In February 2013, the Department placed Igasaki on a six-
month corrective action plan as a result of his 2012 perfor-
mance review. That plan included twelve requirements for
improvement and warned that failure to adhere to these re-
quirements could result in discipline. In August 2013, the De-
partment renewed Igasaki’s correction action plan for six
No. 18-3351                                                 3

months. Later that month, Igasaki received an oral reprimand
for “unsatisfactory performance” and “incompetence or inef-
ﬁciency in the performance of an assigned duty.” He then re-
ceived a written reprimand for incompetence and ineﬃciency
in December 2013. In Igasaki’s 2013 performance review, For-
ester again rated him poorly and noted that he had fallen
asleep during a meeting.
    Igasaki fared no better in 2014. In February of that year,
the Department renewed Igasaki’s corrective action plan for
another six months. Igasaki made limited progress on seven
of the twelve requirements, but ﬁve requirements remained
unfulﬁlled. His corrective action plan listed speciﬁc examples
of deﬁciencies: failure to meet 50 deadlines from August 2013
to February 2014; continued sleeping while at work; a disor-
ganized cubicle that led to problems ﬁnding ﬁles; and a lack
of preparation for administrative proceedings. In June 2014,
the Department placed Igasaki on a ten-day suspension for
incompetence and ineﬃciency.
    In September 2014, the Department yet again renewed
Igasaki’s corrective action plan with the same twelve im-
provement requirements, but this time only for ﬁve months.
That October, Igasaki received another ten-day suspension
for insubordination. In Igasaki’s 2014 performance review,
Forester rated him as needing improvement in all categories,
explaining among other things that he demonstrated a lack of
knowledge on how to acquire experts, produced low-quality
complaints, and continued to fall asleep during work hours.
In January 2015, Forester provided feedback on Igasaki’s cor-
rective action plan and noted that he had not progressed on
six of the twelve requirements.
4                                                     No. 18-3351

     That same month, for the ﬁrst time, Igasaki formally
requested accommodation for his gout. As a result of that con-
dition, coworkers had begun pushing Igasaki around the of-
ﬁce in a mobile oﬃce chair more than three years earlier.
When Forester witnessed this ﬁrsthand, she informed Igasaki
that he could request reasonable accommodation if he needed
it. Igasaki took nearly four years to make that request. After
ﬁnally doing so in January 2015, Igasaki requested an ergo-
nomic keyboard and ﬂexible deadlines. The Department
granted Igasaki an ergonomic keyboard, a tape recorder, and
authorization for an administrative assistant to type up his
written work product. Igasaki’s request for ﬂexible deadlines
was not supported by a doctor’s note, so the Department de-
nied that request.
   Instead of renewing Igasaki’s corrective action plan for a
ﬁfth time, the Department terminated him in March 2015. Be-
fore his termination, however, Igasaki ﬁled a discrimination
charge against the Department with both the Illinois Depart-
ment of Human Rights in September 2014 and the Equal Em-
ployment Opportunity Commission (“EEOC”) in January
2015.
                                 B
    Igasaki eventually sued the Department over his termina-
tion. In his amended complaint, Igasaki alleged ﬁve claims:
(1) race discrimination in violation of Title VII of the Civil
Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2 et seq., aris-
ing from the Department’s treatment of his job performance
and termination; (2) sex discrimination in violation of Title
VII, arising from gender stereotyping and a hostile work en-
vironment based on his homosexuality; (3) age discrimination
in violation of the Age Discrimination in Employment Act
No. 18-3351                                                             5

(“ADEA”), 29 U.S.C. § 623 et seq., arising from the Depart-
ment’s treatment of his job performance and termination; (4)
retaliation in violation of Title VII, arising from his termina-
tion after his EEOC charge; and (5) disability discrimination
in violation of the Americans with Disabilities Act (“ADA”),
42 U.S.C. § 12112 et seq., arising from the Department’s failure
to accommodate his gout disability. The Department moved
for summary judgment on all claims after the close of discov-
ery.1
    Before addressing the merits, the district court held that
Igasaki violated Federal Rule of Civil Procedure 56 and
Northern District of Illinois Local Rule 56.1, which govern
summary judgment. The district court concluded that Igasaki
failed to properly respond to the Department’s statement of
material facts because his responses disputed the Depart-
ment’s factual assertions in name but not in substance. Where
Igasaki “failed squarely to dispute an asserted fact,” the dis-
trict court treated that fact as admitted. Igasaki also mischar-
acterized evidence and oﬀered only “speculation” so the
district court admitted any facts rebutted by these methods.
Perhaps most notably, Igasaki did not submit a statement of
additional facts. Instead, he attempted to improperly intro-
duce new facts in his responses to the Department’s statement
of material facts and in his brief opposing summary judg-
ment. Although the district court struck any nonresponsive
additional facts from Igasaki’s responses, it considered those




    1The Department asserts Igasaki forfeited our review of his sex stere-
otyping claim by failing to argue it at summary judgment and on appeal.
To the extent Igasaki proceeds under that claim, it also fails.
6                                                           No. 18-3351

facts from Igasaki’s opposition brief that were “properly sup-
ported” by the record. 2
    The district court granted summary judgment to the De-
partment on all ﬁve claims. Igasaki’s race and sex discrimina-
tion claims under Title VII and his age discrimination claim
under the ADEA failed for lack of a prima facie case. Speciﬁ-
cally, Igasaki did not identify any similarly situated employee
who received more favorable treatment than he did. The dis-
trict court added that the evidence, viewed in the light most
favorable to Igasaki, did not reveal any prejudice against
Asians, gay men, or older employees. Rather, the evidence
showed that the Department had a nondiscriminatory reason
for Igasaki’s termination—his poor work performance.
Igasaki’s disability discrimination claim under the ADA was
doomed by his failure to promptly request reasonable accom-
modation for his gout in October 2011. Once he made a
request, the Department suﬃciently accommodated him, ac-
cording to the district court. And as for Igasaki’s retaliation
claim under Title VII, the district court held that Igasaki of-
fered no evidence of engagement in a statutorily protected ac-
tivity because he submitted neither the Illinois Department of
Human Rights charge nor the EEOC charge. 3 Even if Igasaki
engaged in a statutorily protected activity, the district court
concluded that he failed to demonstrate a causal connection



    2 The district court “exercise[d] its discretion to consider the addi-
tional facts improperly presented in the opposition brief[,]” because “even
considering those facts, Igasaki cannot prevail on any of his claims.” R.
106, p. 5.
    3It appears Igasaki presented evidence of his EEOC charge at sum-
mary judgment, so we consider the merits of his retaliation claim.
No. 18-3351                                                   7

beyond suspicious timing between those charges and his ter-
mination.
                               II
    On appeal, Igasaki contends the district court erred in dis-
missing his claims for race, sex, age, and disability discrimi-
nation, as well as his retaliation claim. For the ﬁrst time, he
also asserts the Department failed to proﬀer admissible evi-
dence in support of its summary judgment motion. We review
a district court’s evidentiary decision for an abuse of discre-
tion, James v. Hale, 959 F.3d 307, 314 (7th Cir. 2020), and we
review a district court’s grant of summary judgment de novo.
Arwa Chiropractic, P.C. v. Med-Care Diabetic & Med. Supplies,
Inc., 961 F.3d 942, 946 (7th Cir. 2020).
   We ﬁrst address this evidentiary challenge and the district
court’s enforcement of its local rules. Then, we turn to
Igasaki’s discrimination and retaliation claims under Title
VII, the ADEA, and the ADA.
                               A
    Igasaki challenges exhibits that the Department attached
to its motion for summary judgment, most of which are
performance evaluations, corrective action plans, and disci-
plinary documents. According to Igasaki, these documents vi-
olated Federal Rule of Evidence 803(6), the business record
exception to hearsay. Igasaki alleges “Ms. Forester was dis-
honest when she created the documents” and that “in her
Declaration[,] Ms. Forester does not assert that what she wrote
in the employment documents was true.” The Department re-
sponds Igasaki forfeited this argument and the district court
properly considered these documents in any event.
8                                                    No. 18-3351

    Igasaki waived this evidentiary challenge. See Henry v.
Hulett, 969 F.3d 769, 785 (7th Cir. 2020) (en banc) (“Because
Defendants failed to raise their qualiﬁed immunity defense in
their summary judgment motion before the district court, and
instead raised it for the ﬁrst time in their appellate brief, they
have waived it for purposes of this appeal.”). If Igasaki took
issue with the Department’s summary judgment exhibits, he
“should have made a record of [his] objections at the district
court and given the district court the opportunity to address
the concern.” Chicago Studio Rental, Inc. v. Ill. Dep’t of Com-
merce, 940 F.3d 971, 981 (7th Cir. 2019) (footnote omitted). He
did not. In fact, Igasaki relied upon some of the same docu-
ments in his district court brieﬁng that he now seeks to ex-
clude.
    Igasaki’s evidentiary challenge also fails on its merits. At
summary judgment, the moving party can support its asser-
tions of undisputed facts by citing to record materials,
“including depositions, documents, electronically stored in-
formation, aﬃdavits or declarations, stipulations (including
those made for purposes of the motion only), admissions, in-
terrogatory answers, or other materials.” FED. R. CIV. P.
56(C)(1)(A); see Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th
Cir. 2018). These record materials must still be admissible as
evidence at trial, “although the form produced at summary
judgment need not be admissible.” Wragg v. Vill. of Thornton,
604 F.3d 464, 466 (7th Cir. 2010). That is, “[i]f the evidence is
inadmissible hearsay, the courts may not consider it.” Cairel
v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016). But the Depart-
ment’s evidence at summary judgment was not inadmissible
hearsay. Igasaki’s performance evaluations, corrective action
plans, and disciplinary documents are all business records.
See FED. R. EVID. 803(6) (providing for the business records
No. 18-3351                                                     9

exception to hearsay). These Department documents were
created contemporaneously by someone with knowledge,
kept in the course of the company’s regular human resources
operation, and constituted a regular practice of that human
resources operation, satisfying that rule’s requirements.
    Igasaki’s arguments to the contrary lack merit. First,
Igasaki argues that Forester did not conﬁrm the veracity of the
challenged documents. In her declaration, though, Forester
attested that each document was “a true and correct copy …
kept in the ordinary course of business.” Further, we presume
the reliability of business records based on the lack of deceit-
ful incentive and the habitual accuracy implicit within regu-
larity. Jordan v. Binns, 712 F.3d 1123, 1135 (7th Cir. 2013)
(“Such records are presumed reliable because businesses de-
pend on them to conduct their own aﬀairs, so there is little if
any incentive to be deceitful, and because the regularity of
creating such records leads to habits of accuracy.”). This pre-
sumption and Forester’s declaration rebut Igasaki’s conten-
tions.
    Second, Igasaki asserts these documents—mainly, his per-
formance reviews—are inadmissible because they concern
Forester’s state of mind. He cites McGreal v. Ostrov, 368 F.3d
657, 677 (7th Cir. 2004), for the proposition that “[i]t is rarely
appropriate on summary judgment for a district court to
make a ﬁnding on state of mind.” Although that principle
makes sense, state-of-mind concerns arise when a party oﬀers
more than conjecture. Igasaki essentially accuses Forester of
lying in both the performance reviews and her declaration,
yet he fails to provide any evidence. “Conclusory allegations”
like these “alone cannot defeat a motion for summary
10                                                              No. 18-3351

judgment.” Thomas v. Christ Hosp. & Med. Ctr., 328 F.3d 890,
892-93 (7th Cir. 2003). Igasaki’s evidentiary challenge there-
fore fails.
    We also reaﬃrm the district court’s ability to enforce its
local rules. E.g., Stevo v. Frasor, 662 F.3d 880, 886–87 (7th Cir.
2011) (“Because of the high volume of summary judgment
motions and the beneﬁts of clear presentation of relevant evi-
dence and law, we have repeatedly held that district judges
are entitled to insist on strict compliance with local rules de-
signed to promote the clarity of summary judgment ﬁlings.”).
As the district court ruled, Igasaki violated Northern District
of Illinois’ Local Rule 56.1(b) in at least four ways: by (1) fail-
ing to controvert the Department’s factual assertions with
speciﬁcity; (2) mischaracterizing record evidence via specula-
tion; (3) declining to submit an additional statement of mate-
rial facts; and (4) asserting new facts in his response to the
Department’s statement of material facts and his opposition
brief. 4 The district court struck some of these improperly


     4 Northern District of Illinois Local Rule 56.1(b) requires, in relevant
part, that the party opposing summary judgment file:
     (1) any opposing affidavits and other materials referred to in
     Fed. R. Civ. P. 56(e); …
     (3) a concise response to the movant’s statement that shall
         contain: …
         (B) a response to each numbered paragraph in the moving
         party’s statement, including, in the case of any disagree-
         ment, specific references to the affidavits, parts of the rec-
         ord, and other supporting materials relied upon, and
         (C) a statement, consisting of short numbered para-
         graphs, of any additional facts that require the denial of
         summary judgment, including references to the
No. 18-3351                                                          11

asserted facts, but it considered others. The district court was
well within its discretion to do so. Little v. Cox’s Supermarkets,
71 F.3d 637, 641 (7th Cir. 1995) (“[I]t is clear that the decision
whether to apply the [local] rule strictly or to overlook any
transgression is one left to the district court's discretion.”). As
this court has said before, a district court may strictly, but rea-
sonably, enforce local rules. See McCurry v. Kenco Logistics
Servs., LLC, 942 F.3d 783, 787 n.2 (7th Cir. 2019) (“We give sub-
stantial deference to a judge’s decision to strictly enforce local
summary-judgment rules, reversing only for abuse of discre-
tion.”).
                                    B
    Under Title VII, Igasaki contends the Department commit-
ted race discrimination based on his Asian ethnicity, sex dis-
crimination based on his homosexuality, and retaliation
based on his termination after ﬁling of administrative dis-
crimination charges. We address Igasaki’s race and sex dis-
crimination claims together and then turn to his retaliation
claim.
   Title VII prohibits an employer from “discriminat[ing]
against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of
such individual’s race, color, religion, sex, or national origin.”
42 U.S.C. § 2000e-2(a)(1). In discrimination cases, “[w]hen a


        affidavits, parts of the record, and other supporting ma-
        terials relied upon. … All material facts set forth in the
        statement required of the moving party will be deemed
        to be admitted unless controverted by the statement of
        the opposing party.
N.D. ILL. L.R. 56.1(b).
12                                                  No. 18-3351

defendant moves for summary judgment, the ‘singular ques-
tion’ for the district court is whether the plaintiﬀ has intro-
duced evidence that would ‘permit a reasonable factﬁnder to
conclude that the plaintiﬀ’s race, ethnicity, sex, religion, or
other proscribed factor caused the discharge or other adverse
employment action.’” Purtue v. Wisconsin Dep’t of Corr., 963
F.3d 598, 602 (7th Cir.), reh’g denied (July 31, 2020) (quoting
Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 894 (7th
Cir. 2018)). Whether a plaintiﬀ oﬀers direct or circumstantial
evidence of discrimination, this court made clear in Ortiz v.
Werner Enters., Inc. that “all evidence belongs in a single pile
and must be evaluated as a whole.” 834 F.3d 760, 766 (7th Cir.
2016).
    One way of proving employment discrimination under Ti-
tle VII remains the burden-shifting framework of McDonnell
Douglas v. Green, 411 U.S. 792 (1973). “The familiar McDonnell
Douglas approach requires a plaintiﬀ to make a prima facie
case of discrimination, at which point the burden shifts to the
employer to oﬀer a nondiscriminatory motive, and, if the em-
ployer does so, the burden shifts back to the plaintiﬀ to show
that the employer’s stated reason was a pretext.” Purtue, 963
F.3d at 601–02. To make a prima facie case under McDonell
Douglas, a plaintiﬀ must show: (1) he belongs to a protected
class; (2) he met his employer’s legitimate expectations; (3) he
suﬀered an adverse employment action; and (4) another sim-
ilarly situated employee outside of his protected class re-
ceived better treatment from his employer. Marshall v. Indiana
Dep't of Correction, 973 F.3d 789, 791–92 (7th Cir. 2020). But a
plaintiﬀ need not use the McDonell Douglas framework after
Ortiz. At summary judgment, “[w]hat matters is whether [a
plaintiﬀ] presented enough evidence to allow the jury to ﬁnd
No. 18-3351                                                     13

in [his] favor.” Vega v. Chicago Park Dist., 954 F.3d 996, 1004
(7th Cir. 2020).
    Igasaki’s race and sex discrimination claims both fail un-
der the McDonell Douglas framework for two reasons. First,
Igasaki has not raised a genuine dispute of material fact con-
cerning his failure to meet the Department’s legitimate expec-
tations. The brunt of the evidence at summary judgment—his
performance reviews by Forester—shows that Igasaki’s per-
formance was at best, lackluster, and at worst, unacceptable.
As Igasaki contends, performance reviews are not indisputa-
ble. But “[t]he question is not whether the ratings were right
but whether the employer’s description of its reasons is hon-
est.” Gustovich v. AT & T Commc'ns, Inc., 972 F.2d 845, 848 (7th
Cir. 1992) (per curiam). Other than attacking Forester’s verac-
ity, which is a conclusory allegation that does not defeat
summary judgment, Igasaki has not oﬀered any evidence of
dishonesty. See Montgomery v. Am. Airlines, Inc., 626 F.3d 382,
389 (7th Cir. 2010) (“[M]ere conclusory allegations do not con-
stitute evidence.”). Instead, Igasaki takes issue with how For-
ester rated him. Disagreement, however, “does not mean that
the evaluations were the result of unlawful discrimination.”
Dickerson v. Bd. of Trustees of Cmty. Coll. Dist. No. 522, 657 F.3d
595, 603 (7th Cir. 2011). Igasaki’s conclusory allegations on
this point do not translate into a prima facie case under the
McDonell Douglas framework.
    Second, Igasaki did not identify a similarly situated em-
ployee who received better treatment. Although they need not
be identically positioned, “similarly situated employees must
be ‘directly comparable’ to the plaintiﬀ ‘in all material re-
spects.’” Patterson v. Indiana Newspapers, Inc., 589 F.3d 357,
365–66 (7th Cir. 2009) (quoting Raymond v. Ameritech Corp.,
14                                                  No. 18-3351

442 F.3d 600, 610–11 (7th Cir. 2006)). “Whether a comparator
is similarly situated is typically a question for the fact ﬁnder,
unless, of course, the plaintiﬀ has no evidence from which a
reasonable fact ﬁnder could conclude that the plaintiﬀ met his
burden on this issue.” Johnson, 892 F.3d at 895. That is what
happened here. Igasaki presented no evidence concerning a
similarly situated employee from which the district court
could draw a comparison. By failing to do so, Igasaki made
review under McDonell Douglas functionally impossible. See
Johnson, 892 F.3d at 895–96. For both these reasons, Igasaki
failed to assert a prima facie case for race and sex discrimina-
tion under the McDonell Douglas framework.
    Igasaki’s case also falls short under Ortiz. The determina-
tive question in discrimination cases is “whether the evidence
would permit a reasonable factﬁnder to conclude that the
plaintiﬀ’s race, ethnicity, sex, religion, or other proscribed
factor caused the discharge or other adverse employment ac-
tion.” Ortiz, 834 F.3d at 765. Under Ortiz, we therefore ask
whether the totality of the evidence shows discrimination, es-
chewing any framework or formula. Id. Igasaki recites a litany
of past wrongs purportedly probative of race or sex discrimi-
nation, including mandatory tasks made voluntary for others,
increased workload, constant admonishment, arbitrary re-
mote work and identiﬁcation policies, and general harsh
treatment. For Igasaki, this disparate treatment is enough to
show that the Department terminated him because of his
Asian ethnicity or homosexuality. It is not. Most troublesome
for Igasaki is the concession that he “speciﬁcally [did not]
know what discriminatory reason [Ms. Forester] had” for her
harsh treatment of him. Although that alone dooms Igasaki’s
argument, Forester’s treatment may have been the result of
Igasaki’s performance: a string of poor reviews, corrective
No. 18-3351                                                                  15

action plans, and suspensions. The summary judgment rec-
ord shows that Igasaki’s race or sex had no role in his termi-
nation.
    As evidence of discrimination, Igasaki contrasts his past
positive performance reviews from 2011 and earlier with his
negative performance reviews when Forester took over. Yet
Igasaki’s past performance is largely irrelevant: “[T]he issue
is not the employee’s past performance but ‘whether the em-
ployee was performing well at the time of [his] termination.’”
Peele v. Country Mut. Ins. Co., 288 F.3d 319, 329 (7th Cir. 2002)
(quoting Karazanos v. Navistar Int’l Transp. Corp., 948 F.2d 332,
336 (7th Cir. 1991)); see also Fortier v. Ameritech Mobile
Commc’ns, Inc., 161 F.3d 1106, 1113 (7th Cir. 1998) (“Certainly,
earlier evaluations cannot, by themselves, demonstrate the
adequacy of performance at the crucial time when the em-
ployment action is taken.”). Put diﬀerently, past positive eval-
uations do not guarantee future employment. Nor does such
evidence, without more, show discrimination. Igasaki was not
performing well when terminated and he had not been per-
forming well for some time. No reasonable jury could have
found that the Department discriminated against Igasaki
based on his race or sex. 5


    5 Igasaki’s sex discrimination claim fails for another reason: he did not

present evidence that Forester even knew he was gay. During his deposi-
tion, Igasaki stated: “I can’t prove that she knew.” “While [Igasaki] is en-
titled, as the nonmoving party, to all reasonable inferences in [his] favor,
‘inferences that are supported by only speculation or conjecture will not
defeat a summary judgment motion.’” Herzog v. Graphic Packaging Int’l,
Inc., 742 F.3d 802, 806 (7th Cir. 2014) (quoting Tubergen v. St. Vincent Hosp.
& Health Care Ctr., Inc., 517 F.3d 470, 473 (7th Cir. 2008)). Igasaki’s assertion
that “it’s reasonable to believe [Forester] knew because [another male col-
league] was very close to her and he asked me if I was gay, and I
16                                                       No. 18-3351

    Igasaki also cannot succeed on his retaliation claim. Title
VII prohibits employers from discriminating against an em-
ployee “because he has opposed any practice made an unlaw-
ful employment practice by this subchapter, or because he has
made a charge, testiﬁed, assisted, or participated in any man-
ner in an investigation, proceeding, or hearing.” 42 U.S.C.
§ 2000e-3(a). As with discrimination claims, the question for a
retaliation claim should always be: “Does the record contain
suﬃcient evidence to permit a reasonable fact ﬁnder to con-
clude that retaliatory motive caused the discharge?” Lord v.
High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016); see
Ortiz, 834 F.3d at 765. To show the requisite causal connection,
Igasaki primarily relies upon the timing between when he en-
gaged in statutorily protected activity (requesting accommo-
dation for gout and ﬁling an EEOC complaint, both in January
2015) and when he suﬀered a materially adverse action (his
termination in March 2015). Under our caselaw, “[s]uspicious
timing is rarely enough to create a triable issue.” Casna v. City
of Loves Park, 574 F.3d 420, 427 (7th Cir. 2009). So “[f]or an in-
ference of causation to be drawn solely on the basis of a sus-
picious-timing argument, we typically allow no more than a
few days to elapse between the protected activity and the ad-
verse action.” Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir.
2012). Therefore, the two-month gap between Igasaki’s pro-
tected activities and his termination cannot show retaliation
on its own. Cf. Lord, 839 F.3d at 564 (drawing causal connec-
tion from a two-day period between protected activity and
termination).


acknowledged it to him, and because there was also personal data infor-
mation that would have telegraphed to her that I was gay” is not enough
to meet his burden.
No. 18-3351                                                  17

    Additional evidence could corroborate and strengthen
Igasaki’s assertion of a causal connection based on suspicious
timing, but he provides none. “When suspicious timing alone
is insuﬃcient to carry the plaintiﬀ’s burden, a plaintiﬀ may
‘survive summary judgment if there is other evidence that
supports the inference of a causal link.’” Daza v. Indiana, 941
F.3d 303, 309 (7th Cir. 2019) (quoting Culver v. Gorman & Co.,
416 F.3d 540, 546 (7th Cir. 2005)). From what we can gather,
Igasaki argues we should infer causation because his termina-
tion marked the culmination of a years-long pattern of dis-
crimination evidenced by his poor performance reviews. He
invites us to ﬁnd causation from layering one inference (a pat-
tern of poor performance reviews) onto another (suspicious
timing). This trends towards impermissible speculation;
Igasaki must provide more than his mere assertions to defeat
summary judgment, especially when his poor performance
provided the Department with a nondiscriminatory rationale
for his termination. See Morgan v. SVT, LLC, 724 F.3d 990, 998
(7th Cir. 2013) (“Where, as here, there are reasonable, non-
suspicious explanations for the timing of Morgan’s termina-
tion … we will not deny summary judgment solely on the
strength of [suspicious timing].”). In sum, no reasonable jury
could have found that the Department retaliated against
Igasaki.
                               C
    We next address Igasaki’s age discrimination claim under
the ADEA, which prohibits an employer from “discrimi-
nat[ing] against any individual with respect to his compensa-
tion, terms, conditions, or privileges of employment, because
of such individual’s age.” 29 U.S.C. § 623(a)(1). Although Title
VII turns on a broader “motivating factor” theory of liability,
18                                                  No. 18-3351

the relevant standard under the ADEA is whether age was the
“but for” cause of the allegedly discriminatory employment
action. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009);
but cf. McCann v. Badger Mining Corp., 965 F.3d 578, 588–89 &
n.46 (7th Cir. 2020) (explaining that amendments to the ADA
may alter the “but for” standard used in the ADEA). “Title VII
and ADEA causation standards are not always the same be-
cause of the availability of mixed-motive claims under Title
VII but not the ADEA; and … determining whether one factor
was causal demands a diﬀerent factual analysis than deter-
mining whether a diﬀerent factor was causal.” Joll v. Valparaiso
Cmty. Sch., 953 F.3d 923, 928 (7th Cir. 2020). Thus, “[i]n this
respect, the ADEA is narrower than Title VII of the Civil
Rights Act of 1964.” Carson v. Lake Cty., Ind., 865 F.3d 526, 532
(7th Cir. 2017). Both statutes nevertheless share similar
analytical approaches—McDonell Douglas and Ortiz—at sum-
mary judgment. See Carson, 865 F.3d at 532–33 (noting a plain-
tiﬀ may proceed under either approach).
    Igasaki’s ADEA claim fails for the same reasons his Title
VII claims failed: no prima facie case under McDonell Douglas
and no holistic evidence under Ortiz. Igasaki has not pointed
to a genuine dispute of material fact over whether he was ful-
ﬁlling the Department’s legitimate expectations at the time of
his termination. Instead, the evidence is overwhelmingly in
the opposite direction, supporting the Department’s decision
to ﬁre him because he was not fulﬁlling that state agency’s le-
gitimate expectations. Likewise, Igasaki oﬀered no similarly
situated employee who received more favorable treatment
based on age, just as he oﬀered no similarly situated employee
who received more favorable treatment based on race or sex.
This much is clear even without accounting for the more on-
erous “but for” standard of the ADEA. And moving from
No. 18-3351                                                  19

McDonell Douglas to Ortiz does not help Igasaki. Beyond his
poor performance reviews, Igasaki does not oﬀer much, if
any, evidence or argument speciﬁc to his age discrimination
allegations. We reiterate that a speculative inference does not
an employment discrimination case make. See Herzog, 742
F.3d at 806. Age played no “but for” factor, let alone a factor
at all, in Igasaki’s termination based on the evidence at sum-
mary judgment.
                              D
    Finally, we turn to Igasaki’s ADA claim that the Depart-
ment failed to reasonably accommodate his gout disability.
The ADA requires that an employer provide “reasonable ac-
commodations to the known physical or mental limitations of
an otherwise qualiﬁed individual with a disability … unless
such [employer] can demonstrate that the accommodation
would impose an undue hardship on the operation of the
business” of the employer. 42 U.S.C. § 12112(b)(5)(A). To
succeed on an ADA claim, an employee must show three ele-
ments: (1) he is disabled; (2) he is otherwise qualiﬁed to
perform the essential functions of the job with or without rea-
sonable accommodation; and (3) his disability caused the ad-
verse employment action. Stelter v. Wis. Physicians Serv. Ins.
Corp., 950 F.3d 488, 490 (7th Cir. 2020). As part of its ADA ob-
ligations, an employer often “engage[s] with the employee in
an ‘interactive process' to determine the appropriate accom-
modation under the circumstances.” E.E.O.C. v. Sears, Roebuck
& Co., 417 F.3d 789, 805 (7th Cir. 2005) (quoting Gile v. United
Airlines, Inc., 213 F.3d 365, 373 (7th Cir. 2000)).
   Igasaki’s assertion that the Department failed to accom-
modate him appears to be a claim that the ADA’s interactive
process failed. But there is no independent cause of action for
20                                                  No. 18-3351

breakdown of the interactive process under the ADA. Sansone
v. Brennan, 917 F.3d 975, 980 (7th Cir. 2019). Liability arises
from these types of allegations only when “the employer’s
failure to engage in an interactive process resulted in a failure
to identify an appropriate accommodation for the qualiﬁed
individual.” Rehling v. City of Chicago, 207 F.3d 1009, 1016 (7th
Cir. 2000) (footnote omitted). So Igasaki’s claim for a break-
down of the interactive process must thus be ancillary to any
ADA claim and is not an ADA claim unto itself. This is be-
cause “[i]n this area of the law, we are primarily concerned
with the ends, not the means.” Bunn v. Khoury Enterprises, Inc.,
753 F.3d 676, 683 (7th Cir. 2014). To the extent that Igasaki al-
leges the Department stopped or even failed to engage in the
ADA’s interactive process, his ADA claim fails.
    Under the ADA, Igasaki’s claim is better construed as a
gripe with his “ends,” and even then it fails. To help with his
gout, the Department provided Igasaki with an ergonomic
keyboard, a tape recorder, and authorization for an adminis-
trative assistant to type up his written work product. His com-
plaint is not that these accommodations by the Department
were inappropriate or unreasonable, but that the Department
should have done more, such as fulﬁlling his request for ﬂex-
ible deadlines. Yet “[i]t is the employer’s prerogative to choose
a reasonable accommodation; an employer is not required to
provide the particular accommodation that an employee re-
quests.” Jay v. Intermet Wagner Inc., 233 F.3d 1014, 1017 (7th
Cir. 2000). And here, the Department provided good reason
to reject Igasaki’s deadlines request for it lacked support in
his doctor’s note. That a plaintiﬀ wants more or diﬀerent ac-
commodations does not make what he did receive unreason-
able. See Rehling, 207 F.3d at 1016 (“The ADA seeks to ensure
that qualiﬁed individuals are accommodated in the
No. 18-3351                                               21

workplace, not to punish employers who, despite their failure
to engage in an interactive process, have made reasonable ac-
commodations.”). Because disagreement with an employer’s
reasonable accommodation under the ADA cannot defeat
summary judgment, Igasaki’s reasonable accommodation
claim fails.
                             III
     The district court correctly granted summary judgment
to the Department on each of Igasaki’s ﬁve claims under Title
VII, the ADEA, and the ADA, so we AFFIRM.